Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00969-CV

                                         Stephanie LOY,
                                            Appellant

                                                 v.

                                   CITY OF ALICE, TEXAS,
                                          Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 17-08-57524-CV
                        Honorable Richard C. Terrell, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s order of dismissal is
REVERSED, and this case is REMANDED for further proceedings. Costs of this appeal are taxed
against the appellee.

       SIGNED August 7, 2019.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice